Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claim 1, 3, 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, the prior art of record, specifically the prior art Musuvathy (US-20150193559-A1) teaches 3D modeling parts by using computer-aided design by defining a void region and using iso-surface distance to adjust the model. The prior art Anand (US-20170372480-A1) teaches handling 3D modeling using topology optimization to adjust the iso-surface elements by adjusting the density of the voxel element. Additional prior arts Bandara (US 10,635,088 B1) teaches handling topology optimization in 3D modeling by defining a void region and using iso-surface distance to adjust the 3D modeling. Bandara provided a way of handling topology optimization in 3D modeling by using material density and the distance inside the void region Boundaries. However, none of the prior art cited alone or in combination provides motivation to teach “adjusting the density value for each voxel by the optimization process comprises changing the density value of voxels of the variable region to a value between but not including 0 and 1, and the distance field union between the distance field intersection and the frozen distance field preserves the frozen region in the result iso-surface mesh”. Therefore, applicant's argument is persuasive.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on M-F 8:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/YuJang Tswei/Primary Examiner, Art Unit 2619